DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-7 and 10-13 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The arguments state that the following features are not taught: a switching element configured to switch between a first state where the control signal is input to the electrical driving unit and a second state where the control signal is not input to the electrical driving unit, the switching element switching from the first state to the second state in a case where the detector detects that a state of the door is changed from a closed state to an open state; and 
a power shutdown circuit including a switch device made of a semiconductor element that is configured to switch between a supply state where power is supplied from the power source to the electrical driving unit and a shutdown state where power is not supplied from the power source to the electrical driving unit, the power shutdown circuit configured to shut down power supplied from the power source to the electrical driving unit by switching the switching device from the supply state to the shutdown state after a predetermined time has passed after the switching element has switched from the first state to the second state.  Newly applied references of Taniguchi and 
Regarding the secondary reference of Taniguchi, this reference contains a safety device that contains a buffer that is used to switch between providing a control signal to driving systems and stopping the sending of the control signal when a door is determined as opened1.  Based on the signal from the MPU, the buffer determines whether or not to send a control signal to the driving systems.  In addition, the invention contains a transistor that is used to control the power supply to the driving systems2.  The Taniguchi reference performs the feature of performing control of sending a control signal based on the door opening detection and controlling the power supplied using a transistor.  However, the Taniguchi reference fails to disclose switching the power supplied to an electrical driving unit after a predetermined time has passed after the switching element has switched.  This deficiency is cured by the Tsujimoto reference.
Regarding the Tsujimoto reference, Tsujimoto discloses a delay circuit that is used to delay an open door signal that is sent to an interlocking circuit after the door is detected as opened3.  The interlocking circuit controls whether or not to cut off power to the drive control unit that is used to drive the drive unit4.  The delay period of delaying the signal is considered as the predetermined time that is passed after the door is detected as opened5.  With the Taniguchi reference disclosing stopping a control signal from being sent once a door is detected as opened, the Tsujimoto reference combined 
	Thus, based on the above, the features of the claims are disclosed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The control signal is considered as either the motor rotation control signal and/or the high voltage control signal.  When viewing figure 3, the control signal either outputs a high voltage signal or 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (JP Pub 2000-326589 (Pub Date: 11/28/00)) in view of Taniguchi (USP 6775018) and Tsujimoto (JP Pub 2017-226073 (Pub Date:12/28/2017)).

Re claim 1: Kamiya discloses an image forming apparatus configured to form an image on a sheet, the image forming apparatus comprising: 
	a door that is opened for a user to access inside of the image forming apparatus (e.g. covers (33) and (34) are considered as doors used to access the inside of the MFP, which is disclosed in ¶ [26].);

[0026]FIG. 2 is a perspective view showing an external appearance of the printer having the above configuration. In this figure, reference numeral 30 denotes a transfer paper storage cassette for storing the transfer paper 7, and reference numeral 31 denotes a paper discharge unit for outputting a transfer paper 7 which is fed and printed from the transfer paper storage cassette 30 and discharged from the main body 10. Reference numeral 33 denotes an outer cover on the front side which is opened and closed when the transfer paper 7 retained in the main body 10 is removed, and 34 denotes an outer cover on a side surface which is opened and closed when the transfer paper 7 is removed from the main body 10.

	a detector configured to detect opening and closing of the door (e.g. the control unit (19) detects the opening and closing of the covers on the MFP, which is disclosed in ¶ [27].);
[0027]FIG. 3 is a circuit configuration diagram showing a door switch configuration including an interlock mechanism of this embodiment. In the figure, in conjunction with opening and closing of the armoring cover 33 of Fig.2, the door switch (SW2) 14 is the same and the door switch (SW1) 13 is interlocked with opening and closing of the armoring cover 34. The CPU 18 of the control unit 19 receives the door switch open / close detection signal of the signal line 131 and the door switch open / close detection signal of the signal line 141.


a power source (e.g. the low voltage power supply is considered as the power source that receives voltage from an electrical source, which is disclosed in ¶ [22] and figure 1.); 
[0022]Reference numeral 11 denotes a discharger ; 12, a waste toner recovery unit ; 13,14, a double-throw door switch attached to an exterior cover ; 15, a low-voltage power supply for control ; 16, an AC power supply cable ; 17, a power supply main switch ; 18, a CPU of a control unit 19 that controls the overall control ; and 20, a display unit that displays a state of a printer.

[0023]Reference numeral 50 denotes a light beam irradiated from the exposure apparatus 5 to the photoreceptor 1; 150, a power line of 24 V, which is a power source voltage of the motor or the like supplied from the low voltage power source 15 to the control unit 19 ; and 151, a control line of 5 V, which is a power source voltage for signal processing supplied from the low voltage power source 15 to the control unit 19.

an electrical driving unit supplied with power from the power source, the electrical driving unit being driven based on a control signal for driving the electrical driving unit in a state where power is supplied from the power source to the electrical driving unit and the detector detects that the door is closed (e.g. the motor drive circuit and the high 

[0028]The display unit 21 includes a motor drive circuit included in the control unit 19, a signal line 210 of a motor drive control signal supplied from the CPU 18 to the motor drive circuit 21, a charger 4 of FIG. 1, a developing device 6, a transfer device 8, a cleaning device 2, and a high voltage generating circuit for supplying a high voltage to the cleaning device 22. 11 Reference numeral 220 denotes a signal line of the high pressure generation control signal supplied from the CPU 18 to the high pressure generation circuit 22 ; 23, a motor used for rotating the photosensitive body 1 and for conveying the transfer paper 7 ; and 230, a signal line of the motor drive signal.
[0037] (When both the outer cover 33 and the outer cover 34 are closed).  In a state in which both of the outer cover 33 and the outer cover 34 are closed, a normally open terminal (NO 1) of the door switch 13 and a common terminal (COM 1) are electrically conductive, and a normally open terminal (NO 2) and a common terminal (COM 14) of the door switch 60 are electrically connected, and 24 V is applied to a coil portion of the relay. At this time, if the semiconductor switch 61 is turned on by the control signal from the CPU 18, the 2 contact point facing the 1 contact point of the relay 60 becomes conductive, and 24 V is supplied to the motor drive circuit 21 and the high pressure generation circuit 22, so that the motor 23 and the high pressure generation can be performed under the control of the CPU 18.

[0038] Accordingly, when an image is formed, a photoreceptor 1 is rotated and charged by a charger 4 on the photoreceptor 1, and then an image is exposed by an exposure device 5 to form an 

[0041]In the power saving mode, the semiconductor switch 61 is turned off by the control signal from the CPU 18. Since the current flowing through the coil portion of the relay 60 is interrupted and the 2 contact point facing the 1 contact point of the relay 60 is shut off, and 24 v to the motor drive circuit 21 and the high voltage generation circuit 22 is cut off, the power consumption of 24 V is reduced.
	
However, Kamiya fails to specifically teach the features of a switching element configured to switch between a first state where the control signal is input to the 

However, this is well known in the art as evidenced by Taniguchi.  Similar to the primary reference, Taniguchi discloses a system changing the power of driving systems while using a control signal (same field of endeavor or reasonably pertinent to the problem).    
Taniguchi discloses a switching element configured to switch between a first state where the control signal is input to the electrical driving unit and a second state where the control signal is not input to the electrical driving unit, the switching element switching from the first state to the second state in a case where the detector detects that a state of the door is changed from a closed state to an open state (e.g. the buffer is used as a switching element that switches between a first state where a control signal is input to driving systems and a second state where a control signal is not input to the driving systems when a tray is opened and not loaded in the printer.  The outputting of the control signal based on the switch is disclosed in col. 4, ll. 10-20. Col. 4, ll. 40-65 discloses the operation of both switches and the impact on the power generation and control signal being input or not.).


(5)   The determining circuit part 12 that determines whether the switch SW1 is open or closed has a resistor R1, a capacitor C1, a power source part 26 (+5V) and a resistor R2. The anode of the capacitor C1 is connected to the moving contact 22A through the resistor R1, and the cathode of the capacitor C1 is grounded. The anode of the capacitor C1 is also connected to the power source part 26 through the resistor R2, and is connected to the base of the transistor TR1. 

(6)   The emitter of the transistor TR1 is connected to the power source part 20, and the collector of the transistor TR1 is connected to a power input terminal Vcc of the buffer 18. When the switch SW1 is closed, the transistor TR1 turns ON to supply the power to the buffer 18. When the switch SW1 is opened, the transistor TR1 turns OFF to cut off the power supply to the buffer 18. 


(10)   When the switch SW2 is open, a high-level input signal is inputted to the MPU 16, which outputs the control signal for operating the driving systems to the buffer 18. Then, the buffer 18 outputs the driver control signal to the driving systems, which operate according to the driver control signal. 
(11)   When the switch SW2 is closed, a low-level input signal is inputted to the MPU 16, which outputs the control signal (Low signal) for stopping the driving systems to the buffer 18. In this case, the buffer 18 does not output the driver control signal to the driving systems, which stop operating. 


(14)   Switch devices 44 and 46 corresponding to the switches SW1 and SW2 of the safety device 10 are arranged on a back side 48 of the entry 38 for the paper tray 34. The switch device 44 (normally-open switch) is open when the paper tray 34 is not loaded in the entry 38, and it is closed when the paper tray 34 is loaded in the entry 38. The switch device 46 (normally-closed switch) is closed when the paper tray 34 is not loaded in the entry 38, and it is open when the paper tray 34 is loaded in the entry 38. 
(15)   FIG. 3 is a view showing the structure of the switch devices 44 and 46 (only one of them is shown in FIG. 3). Each of the switch devices 44 and 46 has an arm 50 that can swing about a pivot 52, and the arm 50 is forced by a forcing device such as a spring (not shown) in such a direction as to move away from a base 54 (to the left in FIG. 3). 
(16)   When the paper tray 34 is loaded in the entry 38, the back of the paper tray 34 pushes the arms 50, which come in contact with the bases 54 as shown by a dashed line in FIG. 3. When the arms 50 are in contact with the bases 54, the switch device 44 (SW1) is closed and the switch device 46 (SW2) is open. 
(17)   When the paper tray 34 is drawn from the entry 38, the arms 50 is moved away from the bases 54 to predetermined positions by the forcing device as shown by a dashed line in FIG. 3. At this time, the switch device 44 (SW1) is opened and the switch device 46 (SW2) is closed. 

a power shutdown circuit including a switch device made of a semiconductor element (e.g. a transistor is used to perform power supply and cutting off the power, which is disclosed in col. 3, ll. 15-23.).

(3)   FIG. 1 is a circuit diagram showing an embodiment of a safety device 10 according to the present invention. The safety device 10 comprises two switches SW1 and SW2, determining circuit parts 12 and 14 that determine whether the switches SW1 and SW2 are open or closed, a micro processing unit (MPU) 16 

Therefore, in view of Taniguchi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a switching element configured to switch between a first state where the control signal is input to the electrical driving unit and a second state where the control signal is not input to the electrical driving unit, the switching element switching from the first state to the second state in a case where the detector detects that a state of the door is changed from a closed state to an open state; and a power shutdown circuit including a switch device made of a semiconductor element, incorporated in the device of Kamiya, in order to switch power states and utilizing control signals through a circuit to provide a safe shutdown of power, which provides a reliable safety device that can stop a driving system with a simple and inexpensive circuit (as stated in Taniguchi col. 1, ll. 26-35).  

However, the combination above fails to specifically teach the features of a power shutdown circuit including a switch device that is configured to switch between a supply state where power is supplied from the power source to the electrical driving unit and a shutdown state where power is not supplied from the power source to the electrical driving unit, the power shutdown circuit configured to shut down power from the power source to the electrical driving unit by switching the switching device from the supply state to the shutdown state after a predetermined time has passed after the switching element has switched from the first state to the second state.

However, this is well known in the art as evidenced by Tsujimoto.  Similar to the primary reference, Tsujimoto discloses changing power based on a printer door closed or open (same field of endeavor or reasonably pertinent to the problem).    
Tsujimoto discloses a power shutdown circuit including a switch device that is configured to switch between a supply state where power is supplied from the power source to the electrical driving unit and a shutdown state where power is not supplied from the power source to the electrical driving unit (e.g. the interlocking circuit is used as a switch that supplies or shuts off power from the power supplying unit to the drive control unit, which is disclosed in ¶ [18].  The power supply control is performed based on the input of a delay signal output from the delay circuit, which is an RC circuit.  The delay signal is given once a door is detected as opened, which is disclosed in ¶ [14] and [17].), 

[0014]Further, the thermal printer 100 further includes an open / close detection switch 5 that detects an open / close state of the opening / closing mechanism 4 and outputs a detection signal based on the open / close state. In Embodiment 1, the open / close detection switch 5 is provided on the slide mechanism 102 as shown in FIG. 4, and operates in conjunction with the open / close state. Specifically, when the thermal printer 100 shifts from the door close state shown in FIG. 2 or 3 to the door open state shown in FIG. 4, the open / close detection switch 5 detects the door open state and outputs an open detection signal to the delay circuit 7 and the control unit 20 described later.[0015]FIG. 5 is a functional block diagram of the thermal printer 100. The thermal printer 100 further includes a control unit 20 connected to the open / close detection switch 5 and a drive control circuit 10 connected to the control unit 20. The drive control circuit 10 is a drive control unit that controls 

the power shutdown circuit configured to shut down power from the power source to the electrical driving unit by switching the switching device from the supply state to the shutdown state after a predetermined time has passed after the switching element has switched from the first state to the second state (e.g. the primary reference discloses a switching part in the relay (60) from supply 24V to drive unit by switching the power supply state.  The secondary reference of Tsujimoto in ¶ [14] discloses a switch associated with the door detecting an opening, which can be considered as changing from a closed state to an open state.  The interlocking circuit shuts down the power after receiving a signal that has come through the delay circuit.  The delay circuit outputs a delay signal obtained by giving a delay time to the open detection signal sent to the interlock circuit, which is disclosed in ¶ [17] above and [20].  The delay time is considered as the predetermined time that passes after the door has been opened and a detection signal from the open door is detected.).

[0020]As described above, since the drive control circuit 10 operates according to the detection signal output from the opening / closing detection switch 5, it is possible to control the printer in conjunction with the opening / closing operation of the opening / closing mechanism 4. Further, since the interlock circuit 9 operates according to the delay signal, it is possible to control the printer in conjunction with an 

Therefore, in view of Tsujimoto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a power shutdown circuit including a switch device that is configured to switch between a supply state where power is supplied from the power source to the electrical driving unit and a shutdown state where power is not supplied from the power source to the electrical driving unit, the power shutdown circuit configured to shut down power from the power source to the electrical driving unit by switching the switching device from the supply state to the shutdown state after a predetermined time has passed after the switching element has switched from the first state to the second state, incorporated in the device of Kamiya, as modified by Taniguchi, in order to have a delay time used when shutting down power to a part of the printer, which can improve the maintenance of the printer while ensuring safety of working on the printer during maintenance (as stated in Tsujimoto ¶ [32]).  



Kamiya discloses the image forming apparatus according to claim 1, wherein the detector is configured to output a signal indicating that the door is in the open state (e.g. the door switch signal is used to input a signal to the CPU (18) in order to aid in detecting the door is opened, which is disclosed in ¶ [43] above.  When the door is detected as opened, the relay (60) has a current interrupted in the contact portions and the power is prevented from reaching the motor driving circuit, which is disclosed in ¶ [42] above.).
	However, Kamiya fails to specifically teach the feature of with the switching element being switched from the first state to the second state in response to output of the signal from the detector.

However, this is well known in the art as evidenced by Taniguchi.  Similar to the primary reference, Taniguchi discloses a system changing the power of driving systems while using a control signal (same field of endeavor or reasonably pertinent to the problem).    
Taniguchi discloses with the switching element being switched from the first state to the second state in response to output of the signal from the detector (e.g. the buffer is used as a switching element that switches between a first state where a control signal is input to driving systems and a second state where a control signal is not input to the driving systems when a tray is detected as opened and not loaded in the printer.  The outputting of the control signal based on the switch is disclosed in col. 4, ll. 10-20 
Therefore, in view of Taniguchi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of with the switching element being switched from the first state to the second state in response to output of the signal from the detector, incorporated in the device of Kamiya, in order to switch power states and utilizing control signals through a circuit to provide a safe shutdown of power, which provides a reliable safety device that can stop a driving system with a simple and inexpensive circuit (as stated in Taniguchi col. 1, ll. 26-35).  

However, the Kamiya fails to specifically teach the features of wherein the power shutdown circuit comprises a delay circuit configured to delay the signal output from the detector for the predetermined time, and 
wherein the switching device is switched from the supply state to the shutdown state in accordance with the signal that is delayed by the delay circuit for the predetermined time.  

However, this is well known in the art as evidenced by Tsujimoto.  Similar to the primary reference, Tsujimoto discloses changing power based on a printer door closed or open (same field of endeavor or reasonably pertinent to the problem).    
Tsujimoto discloses wherein the power shutdown circuit comprises a delay circuit configured to delay the signal output from the detector for the predetermined time (e.g. the delay circuit is used to delay the signal output from the door open/close detector that 
wherein the switching device is switched from the supply state to the shutdown state in accordance with the signal that is delayed by the delay circuit for the predetermined time (e.g. the interlocking circuit switches from supply power to stopping the power supply based on the signal delayed from the delay circuit, which is disclosed in ¶ [19] and [20] above.).

Therefore, in view of Tsujimoto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the power shutdown circuit comprises a delay circuit configured to delay the signal output from the detector for the predetermined time, and wherein the switching device is switched from the supply state to the shutdown state in accordance with the signal that is delayed by the delay circuit for the predetermined time, incorporated in the device of Kamiya, as modified by Taniguchi, in order to have a delay time used when shutting down power to a part of the printer, which can improve the maintenance of the printer while ensuring safety of working on the printer during maintenance (as stated in Tsujimoto ¶ [32]).  

Re claim 6: The teachings of Kamiya in view of Taniguchi and Tsujimoto are disclosed above.
However, Kamiya fails to specifically teach the feature of wherein the delay circuit is a time constant circuit consisting of a resistor and a capacitor.  

Tsujimoto discloses wherein the delay circuit is a time constant circuit consisting of a resistor and a capacitor (e.g. the delay circuit is made of an RC circuit and is a time constant circuit, which is disclosed by ¶ [17] above.).

Therefore, in view of Tsujimoto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the delay circuit is a time constant circuit consisting of a resistor and a capacitor, incorporated in the device of Kamiya, as modified by Taniguchi, in order to have a delay time used when shutting down power to a part of the printer, which can improve the maintenance of the printer while ensuring safety of working on the printer during maintenance (as stated in Tsujimoto ¶ [32]).  

Re claim 7: The teachings of Kamiya in view of Taniguchi and Tsujimoto are disclosed above.
Kamiya discloses the image forming apparatus according to claim 1, wherein the electrical driving unit comprises a driving load and a driving circuit for controlling an operation of the driving load based on the control signal (e.g. the semiconductor switch is turned on or off in order to turn the relay (60) on or off, which is used to supply power to the Motor or high voltage circuit.  The motor driver circuit is considered as the driving 
[0028]The display unit 21 includes a motor drive circuit included in the control unit 19, a signal line 210 of a motor drive control signal supplied from the CPU 18 to the motor drive circuit 21, a charger 4 of FIG. 1, a developing device 6, a transfer device 8, a cleaning device 2, and a high voltage generating circuit for supplying a high voltage to the cleaning device 22. 11 Reference numeral 220 denotes a signal line of the high pressure generation control signal supplied from the CPU 18 to the high pressure generation circuit 22 ; 23, a motor used for rotating the photosensitive body 1 and for conveying the transfer paper 7 ; and 230, a signal line of the motor drive signal.
[0029]A resistor 41 provided between a control line 151 of 5 v and a normally closed terminal (NC 1) of a door switch 13, a resistor 42 provided between a control line 151 of 5 v and a normally closed terminal (NC 2) of a door switch 14, and a resistor 51 provided between a GND (ground) and a common terminal (COM 1) of the door switch 13. A resistor 52 provided between the GND and a common terminal (COM 2) of the door switch 14 ; Reference numeral 60 denotes a relay (relay) for mechanically supplying and shutting off electric power to the motor drive circuit 21 and the high pressure generation circuit 22, and reference numeral 61 denotes a semiconductor switch which is turned on (turned ON) and turned OFF (OFF) under the control of the CPU 18, so that the relay 60 can be forcibly turned off.
[0030]Reference numeral 142 denotes a signal line connected to a coil portion of the relay 60, reference numeral 600 denotes a power line of 24 V after the relay which is supplied from the common terminal (COM 2) of the door switch 14 to the motor drive circuit 21 and the high pressure generation circuit 22, and reference numeral 610 denotes a signal line of a semiconductor switch control signal for turning on and off the semiconductor switch 61.



Kamiya discloses the image forming apparatus according to claim 1, further comprising a controller configured to output the control signal (e.g. a CPU controls the supply of the control signal or 24V to the motor drive circuit and motor, which is disclosed in [28] and [29] above.). 
However, Kamiya fails to specifically teach the features of wherein the control signal is not input to the electrical driving unit regardless of whether or not the control signal is output from the controller in a state where the switching element is in the second state.  

However, this is well known in the art as evidenced by Taniguchi.  Similar to the primary reference, Taniguchi discloses a system changing the power of driving systems while using a control signal (same field of endeavor or reasonably pertinent to the problem).    
Taniguchi discloses wherein the control signal is not input to the electrical driving unit regardless of whether or not the control signal is output from the controller in a state where the switching element is in the second state (e.g. the buffer is used as a switching element that switches between a first state where a control signal is input to driving systems and a second state where a control signal is not input to the driving systems when a tray is detected as opened and not loaded in the printer.  The outputting of the control signal based on the switch is disclosed in col. 4, ll. 10-20 above. Col. 4, ll. 40-65 above discloses the operation of both switches and the impact 
Therefore, in view of Taniguchi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the control signal is not input to the electrical driving unit regardless of whether or not the control signal is output from the controller in a state where the switching element is in the second state, incorporated in the device of Kamiya, in order to switch power states and utilizing control signals through a circuit to provide a safe shutdown of power, which provides a reliable safety device that can stop a driving system with a simple and inexpensive circuit (as stated in Taniguchi col. 1, ll. 26-35).  


Re claim 11: The teachings of Kamiya in view of Taniguchi and Tsujimoto are disclosed above.
However, Kamiya fails to specifically teach the feature of the image forming apparatus according to claim 1, wherein the switching device transiently switches from the supply state to the shutdown state.  
However, this is well known in the art as evidenced by Tsujimoto.  Similar to the primary reference, Tsujimoto discloses changing power based on a printer door closed or open (same field of endeavor or reasonably pertinent to the problem).    
Tsujimoto discloses wherein the switching device transiently switches from the supply state to the shutdown state (e.g. with the invention discloses shutting down power when a door is opened and switching back to power when a door is closed, the 

[0024]When the door open switch 4 a is depressed in the door close state and the slide mechanism portion 102 is pulled out from the frame portion 101, the open / close detection switch 5 is released. For example, the opening / closing detection switch 5, which has been pressed in the door closed state, is released when the door is opened (FIG. 4). As a result, the open / close detection switch 5 outputs an open detection signal based on the door open state to the control unit 20 and the delay circuit 7 (Step S 10). A detection signal output from the opening / closing detection switch 5 according to the opening / closing state of the opening / closing mechanism 4 is, for example, a voltage signal or a current signal. The open detection signal output in the door open state has, for example, a voltage difference or a current difference as compared with a signal output in a door close state.

Therefore, in view of Tsujimoto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the control signal is not input to the electrical driving unit regardless of whether or not the control signal is output from the controller in a state where the switching element is in the second state, incorporated in the device of Kamiya, in order to have a delay time used when shutting down power to a part of the printer when detecting opening/closing a door, which can improve the maintenance of the printer while ensuring safety of working on the printer during maintenance (as stated in Tsujimoto ¶ [32]).  

Re claim 12: The teachings of Kamiya in view of Taniguchi and Tsujimoto are disclosed above.
.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya, as modified by Taniguchi and Tsujimoto, as applied to claim 1 above, and further in view of Chen (US Pub 2014/0084893).

Re claim 13: The teachings of Kamiya in view of Taniguchi and Tsujimoto are disclosed above.
However, Kamiya fails to specifically teach the features of the image forming apparatus according to claim 1, wherein the semiconductor element consists of a FET.
However, this is well known in the art as evidenced by Chen.  Similar to the primary reference, Chen discloses a FET used to control the power of a power supply circuit (same field of endeavor or reasonably pertinent to the problem).    
Chen discloses wherein the semiconductor element consists of a FET (e.g. a FET is used to control the powering of a circuit or shutdown of power, which is disclosed in ¶ [50], [54] and [55].).

[0050] Moreover, as a variant example of the above respective examples of the power source circuit 2, the electronic switch 22 is, for example, a field effect transistor FET whose source S serves as the first end S of the electronic switch 22, whose gate G serves as the control end G of the electronic switch 22, and whose drain D serves as the second end of the electronic switch 22. 

[0054] In a state where the door of the printer is closed, the mechanical switch 27 is turned on, and the power source voltage detecting circuit 23 detects the power source voltage V1 downstream of the mechanical switch 27. At this time, the power source detecting circuit 23 generates the first voltage control signal C1, and outputs it to the leading edge delay circuit 25; for example, the first voltage control signal C1 is high level. After the leading edge delay circuit 25 has received the first voltage control signal C1, it outputs the second voltage control signal C2 to the base B of the transistor Q1. The second voltage control signal C2 is delayed by a predetermined time period T; for example, the second voltage control signal C2 is high level. During the predetermined time period T from the time point when the first voltage control signal C1 is generated to the time point when the second voltage control signal C2 is generated, the power source 21 carries out charging with respect to the capacitor C1 via the resistor R1, and the capacitor C becomes charged within this time period T. As a result, this predetermined time period T is longer than the charge time of the capacitor C, for example, a time 3RC. At this time, the voltages of the source and the gate of the FET are both the power source voltage V1, V.sub.GS of the FET is zero (0), and the current control component FET is in a closed state. In the above process, the diode D1 is in a reverse blocking state. Then the transistor Q1 is turned on under the control of second voltage control signal C2. At this time, a circuit, i.e., "power source 21-mechanical switch 27 -resistor R2 -resistor R3-transistor Q1-GND" is generated where the resistors R2 and R3 serve as voltage dividers, and the diode D1 is turned on. After the transistor Q1 is turned on, a discharge circuit, i.e., " capacitor C-diode D1 -resistor R3-transistor Q1-GND" is generated. With the discharge of the capacitor C, the voltage of the gate of the FET decreases, the voltage of the source of the FET is the power source voltage V1, V.sub.GS of the FET increases, the current flowing through the FET increases slowly, and the FET is turned on slowly. When the capacitor C discharges until its voltage reaches a stable voltage V.sub.s, the FET is normally turned on. Here, Vs=V1*R3/(R3+R), R=R2*R1/(R2+R1), and the waveform of V.sub.GS is as shown in (e) of FIG. 4. As a result, when the power source 21 is turned on, the current I flowing through the electronic switch 22 to the load 26 does not increase quickly, but increases slowly. In this way, the inrush 

[0055] When the door of the printer is opened, the mechanical switch 27 is turned off. The power source voltage detecting circuit 23 cannot detect the power source voltage V1 downstream of the mechanical switch 27. At this time, the first voltage control signal C1 output from the power source voltage detecting circuit 23 to the leading edge delay circuit 25 becomes transient, for example, from high level to low level. At the same time, the second voltage control signal C2 output from the leading edge delay circuit 25 to the transistor Q1 becomes transient, for example, from high level to low level. After the gate of the transistor Q1 has received the low level, it is turned off at once. After the transistor Q1 is turned off, the voltages of the source and the gate of the FET are both the power source voltage V1, V.sub.GS of the FET is zero (0), and the FET is turned off at once. In this way, when the door of the printer is opened, the FET is turned off at once, and the power supply to the load 26 is turned off at once too. 

Therefore, in view of Chen, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the semiconductor element consists of a FET, incorporated in the device of Kamiya, as modified by Taniguchi and Tsujimoto, in order to utilize a FET to perform power management, which suppresses inrush current and decreases power consumption (as stated in Chen ¶ [09]-[11]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee discloses shutting down a printer when a door is opened.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Taniguchi at col. 4, ll. 10-20 and ll. 40-65.
        2 Id. at col. 3, ll. 15-23.
        3 See Tsujimoto at ¶ [14] and [17].
        4 Id. at [18]-[20].
        5 Id. at [20].